Citation Nr: 0411944	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthrodesis of 
the right ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for atrophy of the 
right calf, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for atrophy of the 
right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2001 and September 2003 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 2001 rating 
decision, the RO continued the 20 percent evaluation for 
arthrodesis of the right ankle.  In the September 2003 rating 
decision, the RO granted a 20 percent evaluation for atrophy 
of the right calf and a 10 percent evaluation for atrophy of 
the right thigh.

In a January 2002 letter, the veteran stated, "From time to 
time, I have lower back pain.  Could this be due to my hips 
shifting position due to the way I walk because of the [right 
ankle] surgery?"  The Board finds that the veteran has 
raised a claim for service connection for a low back 
disorder, as secondary to the service-connected arthrodesis 
of the right ankle.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, the VCAA letter issued to the veteran in 
October 2001 provided the veteran with the evidence necessary 
to substantiate a claim for service connection, as opposed to 
the evidence necessary to substantiate a claim for an 
increased evaluation for the service-connected arthrodesis of 
the right ankle.  Additionally, nowhere in that October 2001 
letter was the veteran informed of which portion of that 
information and evidence was to be provided by the claimant 
and which portion the Secretary would attempt to obtain on 
behalf of the claimant in connection with his claim for an 
increased evaluation.  Thus, the veteran has not been 
provided with a letter addressing the evidence necessary to 
substantiate his claim for entitlement to an evaluation in 
excess of 20 percent for arthrodesis of the right ankle and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran has not been requested to provide any evidence in 
his possession that pertains to the claim.  Thus, the Board 
finds that the veteran must be provided with the above notice 
prior to its consideration of the veteran's claim.

At the time the veteran submitted his claim for an increased 
evaluation, he stated, "I am requesting an increased 
evaluation on my service[-]connected Right ankle condition."  
The November 2001 rating decision addressed that issue.  The 
veteran submitted a timely notice of disagreement in January 
2002, and a statement of the case was issued in August 2002.  
The veteran perfected an appeal as to that issue when he 
submitted his VA Form 9, Appeal to the Board of Veterans' 
Appeals, in September 2002.  That was the only issue that the 
RO certified for appellate review, and the Board agrees with 
this determination.  See 38 C.F.R. § 20.200 (2003) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).

In a September 2003 rating decision, the RO granted increased 
evaluations for atrophy of the right calf and atrophy of the 
right thigh.  In the notification of that rating decision, 
the RO stated, "If you do not agree with our decision, you 
should write us and tell us why."  The RO then informed the 
veteran that he had one year to appeal that decision.  The 
RO, however, included these two issues in a supplemental 
statement of the case issued on the same day as the rating 
decision.  This was not correct, as the veteran had not 
submitted a notice of disagreement as to the assignment of 
20 percent and 10 percent evaluations for atrophy of the 
right calf and atrophy of the right thigh, respectively.  
Regardless, the veteran's representative submitted a 
"Statement of Accredited Representative in Appealed Case" 
in December 2003, essentially expressing disagreement with 
the assignments of the 20 percent and 10 percent evaluations.  
This would be a timely notice of disagreement, and thus a 
statement of the case must be issued addressing these two 
issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Assuming the veteran wants to pursue increased evaluations 
for the service-connected atrophy of the right calf and 
atrophy of the right thigh, it must be noted that he has not 
been provided a VCAA letter as to these claims for increased 
evaluations.  Thus, the veteran should inform the RO whether 
he plans to pursue these claims, and the RO should take 
action as needed.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to an evaluation in 
excess of 20 percent for arthrodesis of 
the right ankle and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should readjudicate the claim 
for entitlement to an evaluation in 
excess of 20 percent for arthrodesis of 
the right ankle.

3.  The RO should furnish the veteran a 
statement of the case as to the claims 
for entitlement to an evaluation in 
excess of 20 percent for atrophy of the 
right calf and entitlement to an 
evaluation in excess of 10 percent for 
atrophy of the right thigh.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2003).  Thereafter, if an 
appeal has been perfected (which 
establishes that the veteran is 
interested in pursuing these claims), the 
RO should issue a VCAA letter as to these 
claims.  Assuming that all development 
has been done, the case should 
subsequently be returned to the Board for 
appellate review.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


